United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40025
                          Summary Calendar


                      UNITED STATES OF AMERICA

                                                 Plaintiff-Appellee,

                                 v.

                           ROLANDO MOLINA

                                                 Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (2:05-CV-536)
                         (2:94-CR-199-4)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Having been granted a certificate of appealability, Rolando

Molina contests the dismissal, as successive, of his 28 U.S.C. §

2255 motion challenging the district court’s 2005 amended judgment

of conviction.

     As reflected in the record, the district court intended to

impose a supervised-release term of more than one year for counts

one and two.   See United States v. De La Pena-Juarez, 214 F.3d 594,

601 (5th Cir. 2000) (when a written sentence and oral pronouncement

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
conflict, the oral pronouncement generally governs, but “it is the

district court’s intention that ultimately determines the final

judgment”).     The district court was statutorily mandated to impose

a   specific    term   of   release   for   each    count.      21    U.S.C.   §

841(b)(1)(A)(i), (b)(1)(B)(ii)(II). There was an ambiguity between

the oral and written judgments; therefore, the district court was

authorized under Federal Rule of Criminal Procedure 36 to correct

what was either “a clerical error in [the] judgment, ... or ... an

error in the record arising from oversight or omission”.                FED. R.

CRIM. P. 36; see De La Pena-Juarez, 214 F.3d at 601.             Accordingly,

the   amended   judgment    merely    modified     the    existing,   original

sentence, which Molina challenged under § 2255 in 1997. Therefore,

his 2005 § 2255 motion was successive.

          AFFIRMED; MOTION TO EXPAND THE GRANT OF A CERTIFICATE OF

                                                         APPEALABILITY DENIED




                                      2